Citation Nr: 1713677	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and including as due to exposure to contaminated water at Camp Lejeune and as secondary to service-connected disabilities.

2.  Entitlement to service connection for hay fever.

3.  Entitlement to service connection for a nerve condition of the bilateral hands, including as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia.

5.  Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1976 to November 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) and an August 2012 rating decision by the VA RO in Louisville, Kentucky.  Jurisdiction is currently with the Milwaukee RO.

In February 2014, the Board remanded the issue of entitlement to service connection for a psychiatric disability for further development.  The development requested having been completed, the claim is now appropriate for appellate review.  

On his June 2013 VA Form 9, the Veteran requested a Board hearing.  However, in February 2017, he submitted correspondence indicating he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD; symptoms of an acquired psychiatric disability other than PTSD were not continuous or recurrent in service and have not been continuous or recurrent since service separation; psychosis did not manifest within one year of service separation; and there is no medical nexus between the current psychiatric disability and either active service or a service-connected disability.

2.  Symptoms of hay fever and a nerve condition of the hands were not continuous or recurrent in service or since service separation, and there is no medical nexus between the current hay fever or nerve condition of the hands and active service.

3.  Throughout the rating period on appeal, the Veteran's right and left knee disabilities were manifested by complaints of pain, limited mobility, and instability; objective findings included flexion to no worse than 85 degrees even with pain and following repetition, extension to no worse than 0 degrees even with pain and following repetition, X-ray studies that showed arthritis, no meniscal conditions, and negative ligament testing.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.384 (2016).  

2.  The criteria for service connection for hay fever are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  The criteria for service connection for a nerve condition of the hands are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for a disability rating in excess of 10 percent for right knee chondromalacia have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2016).

5.  The criteria for a disability rating in excess of 10 percent for left knee chondromalacia have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as psychosis (e.g., schizophrenia and schizoaffective disorder), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates a current diagnosis of schizoaffective disorder.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with schizoaffective disorder within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as psychosis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The remaining conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to those disorders.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride (VC), and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' (NAS)'s National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects").  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  VA subsequently added non-Hodgkin's lymphoma to the list of diseases associated with exposure to contaminated water at Camp Lejeune.  In March 2017, based on the conclusions of scientific authorities, VA regulations were amended to establish a presumption of service connection for eight diseases associated with exposure to contaminated water at Camp Lejeune: adult leukemia, aplastic anemia/myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin lymphoma, and Parkinson's disease.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 Fed. Reg. 62419.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Psychiatric Disability

The Veteran contends that his current psychiatric disabilities, which have been variously diagnosed, are related to active service.  First, he avers that he has PTSD as a result of witnessing a helicopter crash in October 1977 in the Philippines which killed 24 men.  He has stated that he assisted in efforts to rescue the men and loaded body bags.  Although he was stationed in Okinawa at the time, he states that he was TDY as part of Operation Frequent Wind (see May 2001 Statement in Support of Claim, December 2002 letter from Veteran, March 2003 Report of Contact, May 2009 Statement in Support of PTSD Claim). 

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

With regard to the first element necessary for a grant of service connection for PTSD (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.   

In April 2001, the Veteran underwent a neuropsychological evaluation at which he described the helicopter crash during active service.  He reported that he had bad dreams about this incident and "saw" his dead friends and spoke with them.  The neuropsychologist noted that he was fixated on PTSD symptomatology and recommended an evaluation for PTSD.

He was seen by a psychiatrist, Dr. K., in May 2001, who diagnosed rule out PTSD and recommended further testing for PTSD.  A June 2001 psychology note indicates that the Veteran completed the MMPI-2 to test for PTSD, but the test results were not valid and, therefore, no conclusions could be made.  Dr. K., who ultimately treated the Veteran in individual therapy for many years, noted the symptoms of flashbacks and nightmares and stated that PTSD symptoms were definitely present.  However, she concluded that further testing might be required to secure a diagnosis of PTSD.  In a July 2001 therapy note, she stated that she reviewed the results of the May 2001 test again and decided to defer any further testing at this time.  The Veteran reported that he was confused by the test and stated that it was too long.  Dr. K. noted that the test results suggested that he was answering randomly towards the end of the test and that the Veteran admitted to doing so.  Dr. K. listed his diagnoses as depressive disorder NOS and rule out PTSD in the July 2001 note and several subsequent treatment notes.

Despite the equivocal test results and diagnosis of "rule out PTSD" made in 2001, Dr. K. later repeatedly listed "PTSD" as one of the Veteran's psychiatric diagnoses in VA treatment notes, contradicting her conclusion in 2001 that further testing was necessary to confirm such a diagnosis.  However, an important basis for weighing various references to PTSD is the purpose for which they are recorded.  This can generally be surmised from the context of report.  See Lee v. Brown, 10 Vet. App. 336 (1997) (a medical opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  Simple references in the medical record that the Veteran is being followed for PTSD or noting a diagnostic history of PTSD are not presented as comprehensive diagnoses, but are presented typically in summary or list format to give treatment providers an overview of the Veteran's various disorders, and in some cases, the medications prescribed for each.  Such non-diagnostic references may be based on a discussion with the Veteran or based on a review by the clinician of the Veteran's treatment records.  In a voluminous record such as this one, the variances in diagnoses, preliminary diagnoses, and questioned diagnoses undoubtedly increases the likelihood of a disconnect between these informational references and the concurrent consensus of his psychiatric treatment providers as to his actual diagnosis.  Indeed, in this case, it appears that Dr. K's notation of treatment for PTSD symptoms was used as an informational reference for the type of treatment she was providing and as a description of some of his symptoms rather than a formal diagnosis.  In addition, Dr. K.'s diagnosis of PTSD is based on the Veteran's claimed stressor of witnessing a helicopter crash, which, as discussed below, has not been corroborated; thus, the diagnosis holds little probative value.  Reonal, 5 Vet. App. at 461.

The Board also notes several references to PTSD per Veteran's history in VA treatment notes.  References to a history of PTSD cannot necessarily be interpreted as a diagnosis.  Indeed, in this case, multiple treating and evaluating physicians, including his VA treating psychiatrist, have not diagnosed PTSD after thoroughly noting his history of PTSD symptoms and discussing his claimed PTSD stressor (see, e.g., Mental Health Outpatient Psychiatry Notes dated April 22, 2005 and December 18, 2007; VA Examination Report dated May 6, 2016).  The question that must be determined is whether there is a diagnosis of PTSD at any time since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  The multiple references to PTSD by history in this case are not interpreted as a finding that PTSD is a current disability, or that it has been present at any specific time pertinent to the appeal.  

This finding is further supported by the conclusions of the May 2016 VA examiner, who opined that the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD, as nightmares and poor sleep were the only potential symptoms of PTSD he reported, and he indicated that his nightmares were related to his delusional beliefs that shadows were following him.  Moreover, the Veteran's more current treatment providers do not list PTSD among his Axis I diagnoses (see, e.g., Discharge Summaries dated January 17, 2014 and August 8, 2013; Social Work Outpatient E&M Note dated January 19, 2014; Outpatient Psychology Assessment Note dated September 2, 2013; Mental Health Acute Psychiatric Admission Notes dated April 18, 2013 and February 8, 2013).  Some of these diagnoses were reached after intensive observation during inpatient psychiatric hospital stays, rendering their probative value high in finding that the Veteran does not have a PTSD diagnosis.  

Further, in a June 2007 note, a VA social worker, who noted current diagnoses of active substance abuse and major personality disorder (antisocial/narcissistic), stated that she seriously questioned the diagnosis of PTSD, since objective evidence did not support it and the Veteran used it as an excuse for his bad behavior.  Again, this note provides highly probative evidence against a finding of a diagnosis of PTSD.

The Board acknowledges a February 2013 treatment note authored by a resident physician in which the doctor stated that the Veteran had untreated PTSD symptoms, despite the Veteran's many years of individual therapy with Dr. K., who, as indicated above, specifically noted that she was treating him for PTSD symptoms.  The resident physician further stated that during the course of his admission, the Veteran began describing nightmares, flashbacks, and auditory hallucinations relating to the claimed helicopter crash.  The doctor concluded that it is likely that the Veteran was suffering from PTSD for years and was misdiagnosed with a primary psychotic disorder because he would admit to auditory hallucinations but would never discuss the details of these hallucinations or flashbacks with any of his mental health providers in the past.  However, the Board assigns little, if any, probative value to this assessment as it is clear from a review of the record that the Veteran had, in fact, discussed the details of his nightmares and hallucinations with previous providers and had related them to the alleged helicopter crash in service, and that even after consideration of his symptoms, they had concluded that he did not have PTSD.  Further, as noted above, a medical opinion based on inaccurate facts - in this case, the occurrence of the claimed stressor - may be rejected.  Reonal.  Moreover, this single diagnosis of PTSD is outweighed by the multiple findings of no PTSD as discussed above.   

Accordingly, the Board finds that the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of PTSD.  Thus, in specific reference to the PTSD aspect of the appeal, the Board reiterates that in the absence of proof of a present disability there can be no valid claim.  Brammer.  As a result, the claim for service connection for PTSD is denied. 

As above, the Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board has considered the Veteran's statements regarding his symptoms, and acknowledges that he is competent to give evidence about what he experienced; for example, he is competent to discuss his depression and other experienced symptoms.  See Layno, 6 Vet. App. 465.  However, in the present case, although his depression and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, as such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.

The Board further finds that even if a diagnosis of PTSD was conceded in this case, the second criterion for service connection for PTSD - credible supporting evidence that the claimed in-service stressor occurred - has not been met.  First, the Board finds that the evidence does not show, nor does the Veteran allege, that he engaged in direct combat with the enemy during active service.  His service personnel records list his military occupational specialty (MOS) as administrative clerk, and his DD Form 214 states that he had one year of foreign and/or sea service.  He received a Marksmanship Badge, but no other awards or medals.  That award does not indicate that the Veteran was directly engaged in combat or even served in a theater of combat.  For this reason, 38 U.S.C.A. § 1154(b), discussed above, is not applicable in this case.

Moreover, as noted in the March 2013 Formal Finding of Insufficient Stressor Verification, the Veteran claims that he was on TDY as part of Operation Frequent Wind when the claimed helicopter crash occurred in October 1977, yet Operation Frequent Wind was conducted in 1975, prior to this Veteran's enlistment.  In addition, the Veteran's service treatment records place him in Okinawa just prior and after the October 1977 crash in the Philippines, and there is no indication that the Veteran was placed on TDY to the Philippines at that time.  Although the record includes a buddy statement from a fellow soldier who states that the helicopter crash did occur, the overwhelming preponderance of the evidence does not substantiate the claimed stressor.  While the helicopter crash appears to have actually occurred - as shown by an article submitted by the Veteran which describes the incident - the preponderance of the evidence demonstrates that the Veteran was not in the vicinity of it and did not witness it or its aftermath.       

Given the lack of a current diagnosis of PTSD, as well as supporting evidence of the claimed stressor required by the law, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Next, the Board has considered whether service connection for any psychiatric disability other than PTSD is warranted.  

Service treatment records are negative for signs, symptoms, findings, treatment, or diagnosis of any psychiatric disability.  The October 1978 separation examination report indicates a normal psychiatric evaluation, providing highly probative evidence against the current claim that a psychiatric disability had its onset during active service.    

Following separation from service in November 1978, the Veteran was afforded a VA examination in November 1979, one year later, at which he did not report any psychiatric symptoms, nor were there any findings of psychiatric symptoms.  This document also weighs against a grant of the current claim, as it tends to show that psychiatric symptoms have not been continuous or recurrent since service separation.

The first post-service documentation of psychiatric symptoms is in August 2000 when the Veteran was admitted to the hospital for pancreatitis and was noted to have some psychotic symptoms while in the intensive care unit.  The Veteran reported a history of alcoholism since the age of seventeen and stated that he underwent rehabilitation programs in 1980 and again in 1990.  The initial diagnoses on Axis I were confusion and psychosis likely due to delirium tremens or alcoholic encephalopathy and alcohol dependence.  

In December 2000, while still hospitalized for his pancreatitis, the Veteran denied any past mental health treatment.  Upon discharge in January 2001, the Veteran was diagnosed with alcohol dependence, but no psychiatric diagnoses were rendered.  It was further noted that although some cognitive deficits were observed at the time of admission, by the time he was discharged, he had obtained his baseline cognitive status, and that he had good functional communication, comprehension, attention, concentration, orientation, memory, and problem-solving.  
 
Immediately upon his discharge from the hospital in January 2001, the Veteran entered a substance abuse rehabilitation program.  During his intake interview, the Veteran stated he had never been treated in a hospital for psychological or emotional problems, nor had he received any private or outpatient treatment.  He denied experiencing any psychological or emotional problems in the past 30 days, did not endorse significant psychiatric symptoms, and stated that he had never been prescribed medication for psychological or emotional problems.  Further, he considered treatment for psychological problems to be "not at all important."  He also checked "no" next to psychiatric symptoms on a medical history form at the time of intake.

Later in January 2001, he underwent a psychological assessment as part of a routine interview.  He reported that his mood was "fine," and denied any past suicide attempts.  Attention and concentration were good, memory was good, and the Veteran denied any military combat history.  He also denied any other traumatic events.  The doctor recommended no further psychological assessment other than routine admission assessment.

In April 2001, the Veteran underwent a neuropsychological evaluation.  The doctor noted that he had severe depression based on the Beck Depression Inventory.  However, anxiety was not noted clinically.  The Veteran reported having assisted in bagging bodies at a helicopter crash in the Philippines while in the military, and reported having bad dreams about this incident and seeing his dead friends and talking with them.  The doctor stated that it was believed that his impulsive and inappropriate behaviors stem from depression and personality factors, and noted that the Veteran appeared to be fixated on PTSD symptomatology at that time.  She recommended a psychiatric consultation to evaluate the possibility of pharmacologic management of depression; and a consultation for evaluation and possible treatment of PTSD. 

At his psychiatric evaluation conducted in May 2001, the Veteran stated he did not remember being depressed prior to his pancreatitis attack in July 2000.  He again reported hearing voices of several dead friends from the military, and stated that he began hearing voices while still in active service.  He also reported nightmares related to seeing the aftermath of crash sites during active service.  The psychiatrist diagnosed depression, moderate to severe, on Axis I, as well as rule out PTSD and rule out psychosis NOS.  He recommended a consultation for a PTSD evaluation.

In June 2001, the Veteran underwent a psychological assessment conducted by a psychologist contracting with the Social Security Administration.  It was noted that he had a very complex somatic and psychological symptom history.  He described occasional nightmares concerning "was in the military and had to pick up dead bodies from a crash."  He was never threatened himself with serious death or injury but assisted in the removal of corpses in a plane.  The psychologist noted that the current examination was compromised by the Veteran's spotty remote recall and selective memory.  Brief assessment of immediate memory suggested impairment.  Thus, amnestic disorder with impairments in long and short-term recall was a provisional impression.  In addition, the psychologist noted that depressive disorder, NOS, was suggested, as well as possible PTSD features.  In conclusion, the Axis I diagnoses were polysubstance dependence in early partial remission; depressive disorder NOS; PTSD features - provisional; amnestic disorder due to medical condition (diabetes, hepatitis, and/or polysubstance dependence).  

The Veteran began receiving Social Security Disability benefits in October 2000 for primary diagnosis of affective disorders and secondary diagnosis of amnestic disorder.

As noted above, when the Veteran underwent testing to rule out PTSD, the test results were invalid, but the diagnosis of depressive disorder NOS was continued.  He has continued to receive treatment for his psychiatric disability since that time.  Additional diagnoses have been added, including adjustment disorder with depressive traits, antisocial personality disorder, and schizoaffective disorder.  He has also had multiple admissions for substance abuse disorder and retains those diagnoses as well.  

He was afforded a VA examination in May 2016.  The VA examiner diagnosed schizoaffective disorder, opioid use disorder, and stimulant use disorder.  The Veteran reported that after leaving the military, he worked in the same job for sixteen to seventeen years without experiencing any occupational difficulties.  Then, in 2000, he left his job due to feelings of depression and hearing voices, as well as experiencing suicidal ideation.  The VA examiner noted multiple inpatient psychiatric hospitalizations since 2004, with seven hospitalizations for detoxification from drugs and alcohol over the past year.  The examiner noted that the Veteran meets the DSM-V criteria for a diagnosis of schizoaffective disorder, with symptoms including depressed mood, loss of interest, trouble sleeping, "low" energy, loss of appetite, poor concentration, and suicidal ideation without intent, co-occurring with delusions and hallucinations described as "hearing voices," "shadows following me," nightmares about shadows, and "worry about people reading my mind and trying to get me."  The examiner stated that his psychiatric diagnoses were less likely than not caused by his military experiences, citing to the Veteran's own report that he was able to function adequately and maintain gainful employment without any problems for at least sixteen years at the same company, and that he did not experience any problems with mood or psychosis until 2000.

With regard to secondary service-connection, the May 2016 VA examiner opined that it is less likely as not that his schizoaffective disorder was caused or aggravated beyond the natural progress by his service-connected pseudofolliculitis barbae or bilateral chondromalacia.  The examiner reiterated that the timing of the symptoms onset and occupational impairment in 2000 did not coincide with the development of these medical conditions while the Veteran was in the military.  The VA examiner acknowledged the October 2013 statement from a private psychologist submitted by the Veteran claiming that the Veteran's "depressive disorder is caused by and is permanently aggravated by his service connected pseudofolliculitis barbae and bilateral chondromalacia," but stated that the psychologist did not provide any evidence to support this claim.  Additionally, the VA examiner stated that the Veteran's diagnosis of schizoaffective disorder accounts for all his reported symptoms and does not warrant a diagnosis of depressive disorder as a separate diagnosis.    

In June 2016, a VA opinion was obtained from a Member of a Subject Matter Expert Panel regarding the Veteran's claim that his psychiatric disabilities are due to exposure to contaminated water at Camp Lejeune.  The expert opined that the Veteran's diagnoses of schizoaffective disorder, cluster B/antisocial disorder, and polysubstance abuse are less likely than not caused by or the result of exposure to water contaminants at Camp Lejeune.  The expert noted that the Veteran was exposed to the contaminants in the water at Camp Lejeune for only 64 days.  He did not complain of psychiatric symptoms during the service, and was able to work for sixteen years post service at the same company as an electrician, which is a mentally and physically demanding job.  He was apparently let go from that job due to alcoholism.  The contaminants in the water at Camp Lejeune are not associated with delayed onset psychosis, whereas the Veteran has a multi decade history of chronic polysubstance dependence - alcohol, cocaine, heroin - with over twenty admissions for substance abuse.  Chronic alcohol, heroin and cocaine abuse are associated with the psychiatric disorders.  The expert included citations to medical literature and specific excerpts from the claims file in support of his opinion.  This report weighs heavily against a finding of any neurobehavioral effects resulting from exposure to contaminated water at Camp Lejeune, and there are no contrary opinions of record.  

After a review of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that an acquired psychiatric disability did not have its onset during active service.  As noted above, the service treatment records provide highly probative evidence against such a finding, in particular the October 1978 separation examination report.

The Board also finds that the preponderance of the evidence demonstrates that a psychosis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no psychosis during the one year period after service; and no diagnosis or findings of psychosis of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.130, Schedule of Ratings for Mental Disorders.  Indeed, the evidence does not demonstrate a diagnosis of a psychosis until 2000, when the Veteran was diagnosed with psychosis during his hospital stay for pancreatitis, as described above.  For these reasons, the Board finds that a psychosis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for psychosis are not applicable in this case.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).    

Next, the Board finds that the weight of the evidence is against a finding that the Veteran's current psychiatric disability, variously diagnosed as depression, adjustment disorder, and schizoaffective disorder, is related to either active service or to a service-connected disability.  Symptoms of a psychiatric disability have not been continuous or recurrent since service separation in November 1978.  Following service separation in November 1978, the evidence of record shows no mention of psychiatric symptoms until 2000, as described above.     

The absence of post-service complaints, findings, diagnosis, or treatment for more than twenty years after service separation until 2000 is one factor that tends to weigh against a finding of continuous symptoms of a psychiatric disability after service separation.  See Buchanan (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Other evidence of record showing that symptoms of an acquired psychiatric disability were not continuous or recurrent since service includes the negative November 1979 VA examination report, and the Veteran's own statements made in 2000 and 2001 as well as at the May 2016 VA examination denying any history of depression or treatment for psychiatric symptoms prior to 2000, providing highly probative evidence against a finding of psychiatric symptoms since active service.  

As noted above, while the Veteran is competent to report the onset of his psychiatric symptoms, his more recent assertions made in the context of the current disability claim of continuous or recurrent psychiatric symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's assertion of continuous or recurrent psychiatric symptoms after service is not accurate because it is outweighed by other evidence of record that includes the more contemporaneous service separation examination report which shows a normal psychiatric evaluation; the negative VA examination report conducted in November 1979, just one year after service separation; the lack of any documentation of reports or treatment for psychiatric symptoms until 2000; and the treatment notes from 2000 and 2001 and May 2016 VA examination report which indicate the Veteran denied experiencing any depressive symptoms or receiving any treatment for psychiatric symptoms prior to 2000.  As such, the Board finds that the evidence does not sufficiently support continuous or recurrent psychiatric symptomatology since service so as to warrant a grant of service connection. 

The Board acknowledges the Veteran's belief that his current psychiatric disability is related to active service or to his service-connected disabilities.  However, his statements alone do not establish a medical nexus.  Indeed, as noted above, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of record which support a relationship between the Veteran's claimed psychiatric disability and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the claimed psychiatric disability and active service.  

Indeed, as discussed above, the May 2016 VA examiner opined that the Veteran's current psychiatric symptoms and diagnoses are less likely than not related to or incurred during his military service or caused by his service-connected disabilities.  This opinion was based on a thorough interview and evaluation of the Veteran as well as review of his claims file, including his service treatment records and post-service treatment records, and, therefore, is considered highly probative by the Board.       

The Board finds the opinions of the May 2016 VA examiner to be more probative than the opinions of the private psychologist, Dr. H.G., who, as noted above, opined that the Veteran has depression which was caused or aggravated by his service-connected disabilities.  While Dr. H.G. submitted an addendum report in October 2016 that included citations to the claims file and to medical literature in support of her opinion, she did not explain the lack of documentation of symptoms from service separation in 1978 until 2000, nor did she address the Veteran's statements in 2000 and 2001 that he had no history of depression prior to 2000, which directly contradicts the basis for Dr. H.G.'s opinion.  For these reasons, the Board finds that the weight of the evidence is against a finding that the current psychiatric disabilities were caused or aggravated by a service-connected disability.  

With regard to the Veteran's substance abuse disorders, the Board notes that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110 and 38 U.S.C.A. § 105(a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In this case, the evidence of record does not suggest that an alcohol or drug abuse disability is secondary to, or a symptom of, a service-connected disability.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disabilities and his military service or a service-connected disability, including no credible evidence of continuous or recurrent symptoms of the claimed disabilities during active service, or continuous or recurrent symptomatology of the claimed disabilities following service separation.  Further, the weight of the medical evidence demonstrates that there is no link between the claimed disabilities and either active service or a service-connected disability.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for an acquired psychiatric disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hay Fever and Nerve Condition

Next, the Veteran contends that he has current disabilities of hay fever and a nerve condition involving both hands that are etiologically related to active service.  With regard to the nerve condition, he avers that it is related to exposure to contaminated water at Camp Lejeune.  However, the Board finds that the weight of the evidence is against a grant of service connection for either of these disabilities.  

Service treatment records are negative for any signs, symptoms, treatment, reports, or diagnoses of either hay fever or a bilateral hand neurological disability.  The October 1978 separation examination report indicates normal clinical evaluation of the sinuses and upper extremities.  

The November 1979 VA examination report notes no upper extremity abnormalities and that motor and sensory functions were normal.  There is also no mention of hay fever or sinus problems.    

In October 1999, more than twenty years after service separation, the Veteran sought treatment for sinus allergies and stated that he had experienced sinus symptoms and hay fever all of his life, and that it was worse in the fall.  The clinician diagnosed periorbital ecchymosis and perennial sinusitis.  VA treatment records show occasional ongoing treatment for sinusitis, allergic rhinitis, and hay fever.  

In August 2000, the Veteran reported a new onset of numbness, tingling, and paresthesia in his feet, but did not mention any similar symptoms in his hands or upper extremities.  He was subsequently diagnosed with neuropathy of the lower extremities related to his diabetes.     

Following the Veteran's separation from service in 1978, the first post-service mention of hand symptoms is in September 2010, when the Veteran reported that his hands "fall asleep" easily.  No diagnosis or treatment was rendered, although it appears that the hand symptoms have been attributed to the same neuropathy that has manifested in his lower extremities.    

He was afforded a VA examination in March 2012 at which the VA examiner opined that it is more likely than not that the Veteran's peripheral neuropathy is a result of his diabetes.  Further, the examiner opined that it is less likely than not that his peripheral neuropathy is caused by his exposure to contaminated water at Camp Lejeune.  In addition to the clear correlation between his diabetes and his peripheral neuropathy, the examiner stated that the majority of the medical literature does not support a relationship between the contaminated water and development of a severe sensorimotor polyneuropathy twenty years later.

After a review of all the evidence of record - lay and medical - in conjunction with the applicable laws and regulations - the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting either hay fever or a neurological condition of the hands during active service; and that symptoms of the claimed disorders were not continuous or recurrent in service.  

As noted above, service treatment records are entirely negative for any symptoms of either hay fever or a neurological condition of the hands.  Moreover, the preponderance of the evidence demonstrates that symptoms of the claimed disorders have not been continuous or recurrent since separation from active service in November 1978.  

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorders for more than 20 years after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of either hay fever or a nerve condition of the hands after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of the claimed disorders have not been continuous since service separation is the negative November 1979 VA examination, as well as the 2000 treatment notes indicating that the Veteran reported a new onset of neurological symptoms in his feet but did not mention any symptoms in his hands.  Moreover, the medical evidence in this case includes extensive post-service treatment records that mention multiple medical conditions but do not include complaints of hay fever or a hand condition until the aforementioned dates; the absence of documentation of reporting of symptoms of the claimed disorders throughout these post-service records is especially probative in this case as it is expected that he would report all symptoms he was experiencing in order to receive the best treatment.   

To the extent that the Veteran's recent assertions made in the context of the current disability claim can be interpreted as a claim of continuous or recurrent symptoms of the claimed disorders since service, the Board finds that, while the Veteran is competent to report the onset of symptoms of the claimed disorders, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of hay fever and a nerve condition of the hands after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of the claimed disorders; and the lack of any documentation of reports or treatment for hay fever until 1999 and a hand condition until 2010, 21 and 32 years after service separation, respectively.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of the claimed disorders since service, so as to warrant a grant of service connection. 

As above, the Board acknowledges the Veteran's belief that his current hay fever and hand condition are related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau; see also Barr (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no medical opinions are of record supporting a relationship between the Veteran's current hay fever or hand condition and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the current claimed disorders and active service.  

As noted above, the March 2012 VA examiner opined that the Veteran's peripheral neuropathy of the hands is not related to active service, to include exposure to contaminated water at Camp Lejeune.  The Board finds this examination report to be the most probative evidence of record, as it is based on an interview and examination of the Veteran and is supported by thorough rationale and citations to the medical evidence of record.  Moreover, it is more probative than the article submitted by the Veteran which states that there is a possible relationship between exposure to water contaminated with TCE and PCE and neurological effects, as the VA examiner's opinion is specific to this particular Veteran. 

In sum, the weight of the competent evidence demonstrates that there is no relationship between the Veteran's hay fever or nerve condition of the hands and active service.  There are no contrary opinions of record.

Based on the evidence of record, the weight of the evidence demonstrates no relationship between the Veteran's current hay fever or nerve condition of the hands and his military service, including no credible evidence of continuous or recurrent symptoms of the claimed disorders during active service, continuous or recurrent symptomatology of the claimed disorders following service separation, or competent medical evidence establishing a link between hay fever or a nerve condition of the hands and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for hay fever and a nerve condition of the hands, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Ratings for Knee Disabilities

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

The Veteran is in receipt of a 10 percent disability rating each for the right and left knee disabilities throughout the rating period on appeal.  

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

In this case, the knee disabilities have been evaluated under the provisions of 38 C.F.R. § 4.71a, DC 5261, which contemplates limitation of extension of the knee.  The Veteran contends that he is entitled to higher ratings for his knee disabilities based on his pain and limited range of motion that results in limited mobility and requires him to use a cane and knee braces.

Turning to the evidence most pertinent to the rating period on appeal, the Veteran was afforded a VA examination in April 2012.  He reported constant pain in both knees, but no treatment since his last VA examination in 2008.  He stated that he took pain medication daily for pain flare-ups with weather change.  He reported that flare-ups occurred and resulted in increased pain, but that they did not result in additional limitation of function or motion.  Right knee flexion was to 130 degrees with pain at 110; right knee extension was to 0 degrees with pain at 0.  Left knee motion was identical with pain at the same points.  After three repetitions, right and left knee flexion was to 130 degrees and extension was to 0 degrees; there was no additional limitation in range of motion after repetitive use testing, and no additional functional loss or impairment.  Ligament testing was all normal.  There was no history or evidence of patellar subluxation/dislocation, and no meniscal conditions.  There was crepitus in both knees.  The Veteran used a brace regularly and a cane constantly.  He stated that he used a cane for both his knee pain and occasional giving out sensation in both knees.  It was noted that he also had neuropathy.  The VA examiner noted that there was prior x-ray evidence of degenerative disease in both knees, but that he did not perform additional x-rays today because he was not reporting a significant decline since his last examination.  

An October 2012 VA treatment note indicates that the Veteran's frequent falls were likely secondary to his peripheral neuropathy.  Another note from April 2013 indicates that he falls on occasion because he cannot tell where his feet are in space.  VA treatment notes from December 2012 indicate that he was issued knee braces.

He was afforded another VA examination in December 2013.  He stated that he had not had any new or different treatment for his bilateral knee condition since his last VA examination in 2012.  He reported continuous bilateral knee pain rated at a minimum of 5-6 out of 10 that could increase to a 10 out of 10 with cold weather, rain, and weather changes, as well as with walking up or down inclines and stairs, and with standing for more than 10 to 15 minutes.  He also reported that he had locking up and stiffness of the knees, and that he sometimes fell because of his leg and knee instability.  For that reason, he stated he always used a cane when ambulating, and that he wore bilateral steel knee braces given to him by Prosthetics/Physical Therapy in December 2012.  However, the examiner noted that he was not wearing knee braces during the current examination.  He denied any dislocations or subluxations in the knees, and denied flare-ups.  Right knee flexion was to 90 degrees with pain at 90 degrees; extension was to 0 degrees with no objective evidence of pain.  Left knee flexion was to 95 degrees with pain at 95 degrees; extension was to 0 degrees with no objective evidence of pain.  After three repetitions, right knee flexion was to 85 degrees and extension was to 0 degrees; left knee flexion was to 85 degrees and extension was to 0 degrees.  Functional loss following repetitive use testing included less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and weight bearing.  Joint stability tests were all normal and there were no meniscal conditions.  The VA examiner stated that vocational restrictions would include no walking up or down inclines and stairs and no standing for more than 10-15 minutes.  In addition, he would need to be allowed to wear knee braces and use his cane with ambulating.  The VA examiner concluded by noting that during the examination, the Veteran revealed subjective complaints out of proportion to physical findings.  His knees were not swollen, and when unobserved, the knees were able to easily bend to 90 degrees bilaterally with no evidence of pain, fatigability, incoordination, or instability.

An October 2015 VA treatment note indicates he complained of chronic bilateral knee pain and stated that he fell every day due to his knees giving out.  

On the question of whether the Veteran is entitled to higher ratings for his bilateral knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  

As noted above, the knees have been evaluated under DC 5261, which contemplates impairment of the knee manifested by limitation of extension.  However, based on the evidence outlined above, it appears that DC 5260, which contemplates limitation of flexion, is the more appropriate diagnostic code both knees.  

DC 5260 contemplates impairment of the knee manifested by limitation of flexion.  Under DC 5260, where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had flexion to no worse than 85 degrees bilaterally throughout the rating period on appeal, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's painful motion into account, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings under DC 5260 for the knee disabilities for any part of the rating period on appeal.  

The Board finds that the currently assigned disability ratings account for the Veteran's painful motion and any additional limitation of motion during flare-ups.  As noted above, limitation of flexion of both knees, even taking pain and limitation following repetitive use, did not even meet the criteria for a compensable rating under DC 5260; thus, the 10 percent ratings adequately compensate the Veteran for his pain and contemplate the DeLuca factors.

The Board has considered whether any other diagnostic code would allow for higher ratings for the Veteran's knee disabilities, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

Under DC 5261, where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against increased ratings for the knees under DC 5261 for the entire rating period on appeal.  In this case, the evidence shows that the Veteran had unlimited extension in both knees, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in, throughout the rating period on appeal.  Thus, even taking the Veteran's painful motion into account, as the criteria for noncompensable ratings under DC 5261 (limitation of extension to 5 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings under DC 5261 for the knee disabilities for any part of the rating period on appeal.  

Moreover, while the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg, the Board finds that separate ratings for limitation of flexion and extension are not appropriate in this case.  Namely, as stated above, his flexion and extension measurements do not even meet the criteria for noncompensable disability ratings under DCs 5260 and 5261 at any time during the rating period on appeal.   

Next, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.  In this case, DC 5003 allows for a maximum of a 10 percent rating for each knee, and, thus, does not allow for higher ratings.    

In considering whether higher ratings are warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.    

Next, the Board has considered whether any other diagnostic code would allow for increased ratings for the Veteran's knee disabilities, manifested by instability.  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

As discussed above, the Veteran has reported that he falls frequently due to his knees giving out.  However, ligamentous laxity has not been found on examination at any time during the rating period on appeal.  At both the 2012 and 2013 VA examinations, the knees were stable to ligament testing, providing highly probative medical evidence against this claim.  Moreover, VA treatment notes indicate that his falls are actually due to his peripheral neuropathy.  Thus, the criteria for increased ratings under DC 5257 have not been met.  Further, for the foregoing reasons, the Board finds that separate ratings for knee instability are not warranted in this case.       

In further consideration of higher ratings for instability, DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus), but only allows for a 10 percent disability rating.  DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, but the overwhelming evidence demonstrates no current meniscal abnormalities.  Therefore, the Board finds that the weight of the evidence is against a grant of higher or separate ratings under DC 5258 or 5259.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

The Board has considered the Veteran's statements that his bilateral knee disabilities are worse, as well as his report of pain and limited mobility.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and limitation of motion.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 30 degrees, extension limited to 15 degrees, etc.) such as to enable a finding that the disability picture more nearly approximates disability ratings in excess of 10 percent under the rating criteria for knee disabilities at any time during the rating period on appeal.  

Despite the Veteran's contention of debilitating knee disabilities, the current disability ratings indicate a significant impact on his functional ability.  Such disability evaluations assigned by VA recognizes his painful motion, indicating very generally a 20 percent reduction in his ability to function due to his knee disabilities.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.  

For these reasons, the Board finds that, for the entire rating period on appeal, the weight of the evidence is against ratings in excess of 10 percent for the bilateral knee disabilities.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his knee disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board notes that the Veteran has been receiving Social Security Disability and has not been employed since 2000.  He previously filed a claim for a TDIU that was denied by the Board in April 2010.  He has not since raised the issue of entitlement to a TDIU, and so the Board will not address it.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of September 2009, April 2011, August 2011, September 2011, and December 2011 letters.  In addition, a letter was sent to the Veteran in May 2013 which complied with the Board's May 2013 remand directives.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

As discussed above, VA examinations were obtained with regard to the psychiatric disability and nerve condition claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as interviews and examinations of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has also been afforded an adequate examination on the issue of an increased rating for the service-connected knee disabilities.  VA provided the Veteran with examinations in April 2012 and December 2013.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include review of X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the increased rating issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for hay fever; however, the Board finds that a VA examination is not necessary in order to decide this issue.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for hay fever.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to hay fever in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no continuous or unremitting symptoms of hay fever in service and no continuity of symptoms of hay fever since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hay fever.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's hay fever would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's hay fever and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).








[CONTINUED ON NEXT PAGE]

ORDER

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is denied.   

Service connection for hay fever is denied.

Service connection for a nerve condition of the bilateral hands is denied.  

A disability rating in excess of 10 percent for the right knee chondromalacia is denied.  

A disability rating in excess of 10 percent for the left knee chondromalacia is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


